Per Curiam:

The question in this case is whether a tax deed is valid on its face. If so, the judgment of the district court was correct.
The point made against the deed that it does not show the land was bid off by the county treasurer for the county was decided adversely to the plaintiff in error in Penrose v. Cooper, on rehearing, 71 Kan. 725, 84 Pac. 115.
*818The other point — that the deed does not show the consideration for the sale — is covered by the principle applied in Penrose v. Cooper, supra, Robbins v. Brower, 74 Kan. 113, 85 Pac. 815, and John v. Young, 74 Kan. 865, 86 Pac. 295.
There being nothing in the deed showing the contrary, the recital that $11.38 was the cost of redemption on October 18, 1894, must be accepted as true. The sum stated could, under the law, be made up of nothing but the sale price and simple statutory interest from September 4, the day of the sale. The sale price can therefore be made out unerringly from other recitals in the deed.
The judgment of the district court is affirmed. .